          Case 2:20-cv-01414-MJH Document 19 Filed 12/05/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                      PITTSBURGH

SANI-PRODUCTS PEST CONTROL, LLC,                     )
AND; AND THE ESTATE OF ROBERT E.                     )
DAVIES WITH CO-EXECUTORS                             )                     2:20-CV-01414-MJH
                                                     )
PAMELA MCCAREY AND ERNEST                            )
SIMON,                                               )
                                                     )
                Plaintiffs,                          )
                                                     )
        vs.

DEVIN L. DAVIES, AND; AND SANI-
PRODUCTS WORLDWIDE INC,

                Defendants,

                                      OPINION AND ORDER

        Plaintiffs bring the within action against Defendants for Trade Secret Misappropriation

under the Defense of Trade Secrets Act (Count I), Trade Secret Misappropriation under the

Pennsylvania Uniform Trade Secret Act (Count II), Trademark Infringement under Section 43(a)

of the Lanham Act (Count III), Trademark Infringement under Pennsylvania Law (Count IV),

Tortious Interference with Contractual Relationships (Count V), Breach of Contract (Count VI),

Unjust Enrichment (Count VII), Conversion under Pennsylvania Law (Count VIII),

Misappropriation under Pennsylvania Law (Count IX), and Breach of Fiduciary Duty under

Pennsylvania Law (Count X).

        Defendants filed a Motion to Dismiss for Failure to Properly Remove Case seeking

dismissal of Plaintiffs’ Complaint. (ECF Nos. 14 and15). In their Motion, Defendants offered

no citation to Fed. R. Civ. P. 12, statutes, case law, or any other rules of court as a basis for their

motion. The matter is now ripe for consideration.
             Case 2:20-cv-01414-MJH Document 19 Filed 12/05/20 Page 2 of 4




        Upon consideration of Plaintiffs’ Complaint (ECF No. 1), Defendant’s Motion to Dismiss

(ECF NO. 14 and 15), the respective responses and briefs of the parties (ECF Nos. 17 and 18),

and for the following reasons, Defendant’s Motion to Dismiss will be denied.

        I.      Background

        Robert E. Davies, deceased, owned a 98% share and was the sole operator of a pest

control business, Sani-Products Pest Control, LLC, (Sani-Products). (ECF No. 1 at ¶¶ 1-3).

Devin Davies, Mr. Davies’ daughter, was an employee of Sani-Products and owns a 2% share.

Id. at ¶¶ 4-5. In the course of conducting its business, Sani-Products maintained and/or owned

bank accounts, vehicles, equipment, a leased premise, trade secrets, service marks, and

copyrighted forms. Id. at ¶¶ 6-8, and 10.

        Plaintiffs allege that on May 19, 2020, Devin Davies formed Defendant, Sani-Products

Worldwide Inc. (Worldwide), and began using Sani-Products’ assets, including its service marks,

employees, vehicles, and websites to Worldwide’s benefit and to the exclusion of Sani-Products.

Id. at ¶ 13. Therefore, the Estate of Robert Davies and its Co-Executors and Sani-Products aver

that Devin Davies and Worldwide have taken, converted, and/or misappropriated Sani-Products

assets, infringed on its service marks and copyrighted forms, and misappropriated its trade

secrets. Id. at ¶ 16.

        Concurrent with this case, the Co-Executors petitioned the Allegheny Court of Common

Pleas Orphans’ Court requesting the following against Devin Davies only: 1) signature authority

and managerial control over Plaintiff Sani-Products Pest Control LLC; 2) an order causing

Defendant Devin L. Davies to stop using the name Sani-Products and other similar names; and 3)

surcharge of Ms. Davies’ beneficiary interest under Robert E. Davies’ (“Decedent”) Last Will and

Testament. (ECF No. 15).



                                                 2
              Case 2:20-cv-01414-MJH Document 19 Filed 12/05/20 Page 3 of 4




        II.      Discussion

        Defendants move for dismissal, without citation to any rule, statute, or case law, on the

basis that Plaintiffs have a pending action before the Orphans’ Court of Allegheny County

“concerning the exact same facts, complaints, and requests for relief” and that Plaintiffs

improperly failed to remove the Orphans’ court action to this Court. (ECF No. 14 at ¶¶ 2 and 3).

Defendants therefore contend that they are subject to “conflicting authority” in violation of their

“due process rights.” Id. at ¶ 4. In their reply, Defendants concede that Plaintiffs had no basis to

remove the Orphans’ Court action; however, Defendants persist, again without citation to any

authority and on sparse argument, that this Court should abstain from jurisdiction until resolution

of the state court action.

        Plaintiffs argue that Defendants’ Motion should be denied because 1) the Orphans’ Court

action has exclusive jurisdiction to administer the Estate; 2) the parties to the Orphans’ Court

action are different from the parties in the present action; and 3) Defendants will not be subject to

conflicting authority.

        Plaintiffs contentions regarding jurisdiction are well-taken. First, jurisdiction for the

administration of the estate and the relief requested, i.e., ordering Ms. Davies to relinquish

managerial control over Sani-Products, and surcharge Ms. Davies’ beneficiary interest in

Decedent’s Last Will and Testament (ECF No. 15), lies exclusively with the Orphans’ Court.

See, e.g., 20 Pa.C.S.A. § 711. The so-called “probate exception” reserves to state probate courts

the probate or annulment of a will and the administration of a decedent’s estate and precludes

federal courts from disposing of property that is in the custody of a state probate court. Marshall

v. Marshall, 547 U.S. 293, 296 (2006). However, the exception does not bar federal courts from

adjudicating related matters outside the confines of the probate of a will or disposing of property



                                                   3
           Case 2:20-cv-01414-MJH Document 19 Filed 12/05/20 Page 4 of 4




in the custody of the state court that are otherwise within federal jurisdiction. Id. at 297. Here,

the Orphans’ Court Petition does not exceed the scope of that court’s jurisdiction, and its subject

matters are appropriately brought there. Likewise, the averments and claims here give the Court

original jurisdiction over the Defend Trade Secrets Act and Lanham Act claims (Counts I and III)

and supplemental jurisdiction over the state law claims (Counts II and IV-X). Each of these

matters are in their appropriate fora.

       Second, with regard to concerns of any “conflicting authority,” this Court and the

Orphans’ Court action involve different parties and different issues. The relief, legal theories,

and parties in this action differ from those in the Orphans’ Court action. Therefore, any decisions

and adjudications of this Court and the Orphans’ Court will not conflict. Thus, the Court finds

no compelling reason why it should abstain from jurisdiction over this matter pending the

completion of the Orphans’ Court matter.

       Accordingly, Defendants’ Motion to Dismiss will be denied.

                                               ORDER

       And Now this 5th day of December 2020, following consideration of Plaintiffs’

Complaint (ECF No. 1), Defendant’s Motion to Dismiss (ECF Nos. 14 and 15), the respective

responses and briefs of the parties (ECF Nos. 17 and 18), and for the foregoing reasons,

Defendant’s Motion to Dismiss is denied. Defendants shall file their Answer on or before

December 21, 2020.                             BY THE COURT:


                                               Marilyn J. Horan
                                               United States District Judge




                                                  4
